Citation Nr: 1509319	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  11-02 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD) and situational anxiety disorder, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type 2, with peripheral neuropathy, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim for service connection for ear drainage, and if so, whether service connection is warranted.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for an eye condition, and if so, whether service connection is warranted.  

5.  Whether new and material evidence has been received to reopen a claim for service connection for esophagitis, also claimed as a throat condition, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from April 1972 to June 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In July 2011, the Veteran testified at a Board video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.  

Following the hearing, the Veteran's representative submitted additional evidence in support of the claims, along with a waiver of RO jurisdiction specific to that evidence, which included VA treatment records and an Occupational Safety and Health Administration article.  However, since the issuance of the statement of     the case in November 2010, Social Security Administration (SSA) records were associated with the claims file, without a waiver of the right to have the additional evidence reviewed by the AOJ.  The additional evidence is duplicative of evidence already of record, and it does not have a bearing on the appellate issues herein decided.  Therefore, the Board finds that referral of the additional evidence to the AOJ for initial consideration is not warranted.  38 C.F.R. § 20.1304(c) (2014).

The claims of entitlement to service connection for a psychiatric disorder, an eye condition and esophagitis, also claimed as GERD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 1991 rating decision denied service connection for anxiety disorder, PTSD, esophagitis, ear drainage, and an eye disorder; the Veteran did not appeal that rating decision and no new evidence pertinent to the basis of the denial of the claims was received by VA within one year from the date of that decision. 

2.  A January 2002 rating decision reopened and denied the claim for service connection for PTSD; the Veteran did not appeal that rating decision, and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date of that decision.

3.  An April 2008 rating decision denied the claim for service connection for diabetes mellitus, type 2, with peripheral neuropathy; the Veteran did not appeal that rating decision, and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date of that decision.

4.  The additional evidence presented since the August 1991 rating decision provides some information that, when considered with the other evidence of record, relates to an unestablished fact and/or raises a reasonable possibility of substantiating the Veteran's claims for service connection for anxiety disorder, esophagitis, ear drainage, and an eye disorder.

5.  The additional evidence presented since the January 2002 rating decision provides some information that, when considered with the other evidence of record, relates to an unestablished fact and/or raises a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD.  

6.  The additional evidence presented since the April 2008 rating decision provides some information that, when considered with the other evidence of record, relates to an unestablished fact and/or raises a reasonable possibility of substantiating the Veteran's claim for service connection for diabetes mellitus, type 2, with peripheral neuropathy. 

7.  The Veteran had active service in Thailand during the Vietnam era; he did not serve in Vietnam, and he is not shown by competent, credible and persuasive evidence to have been exposed to herbicides in Thailand or otherwise in service. 

8.  Diabetes mellitus, type 2, with peripheral neuropathy was not shown in service or for many years thereafter, and there is no competent evidence suggesting a relationship between this disability and service.

9.  The most probative evidence of record indicates that a diagnosed ear disability manifested by drainage, to include otitis media or otitis externa, has not been shown during the course of the appeal. 


CONCLUSIONS OF LAW

1.  The August 1991 rating decision that denied the claims for service connection for anxiety disorder, esophagitis, ear drainage, and an eye disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).

2.  The January 2002 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).

3.  The April 2008 rating decision that denied service connection for diabetes mellitus, type 2, with peripheral neuropathy, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).

4.  New and material evidence has been presented, and the claims for service connection for PTSD and situational anxiety disorder are reopened.  38 U.S.C.A.    § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  New and material evidence has been presented, and the claim for service connection for diabetes mellitus, type 2, with peripheral neuropathy is reopened.    38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

6.  New and material evidence has been presented, and the claim for service connection for esophagitis, also claimed as a throat disorder, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

7.  New and material evidence has been presented, and the claim for service connection for ear drainage is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

8.  New and material evidence has been presented, and the claim for service connection for an eye disorder is reopened.  38 U.S.C.A. § 5108 (West 2014);       38 C.F.R. § 3.156 (2014).

9.  The criteria for establishing service connection for diabetes mellitus, type 2, with peripheral neuropathy, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

10.  The requirements for establishing service connection for an ear disability manifested by drainage, to include otitis media or otitis externa, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  The notice requirements were accomplished in a letter sent in May 2009.    

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to the events in service, symptomatology and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Byrant is necessary.

Concerning the duty to assist, the Veteran's service treatment records, SSA      records, and post service treatment records, have been obtained.  A VA examination concerning the claim for otitis media has been obtained.  With regard to the claim of for service connection for diabetes, the Veteran does not contend that his diabetes mellitus is related to service for reasons other than alleged herbicide exposure, and there is no medical evidence suggesting his diabetes mellitus is related to service.  As such, the Board finds that the evidence of record is sufficient to decide the claim and no VA examination or opinion is warranted.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014); 38 C.F.R. § 3.159(d); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing     the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").  

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to review the merits of the issues on appeal.

New and Material Evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

 "New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or  when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

      1.  PTSD and anxiety disorder

In a rating decision in August 1991, the RO denied the Veteran's claims for service connection for PTSD because the evidence failed to show a diagnosis of PTSD and there was insufficient evidence of a stressor.  The claim for service connection for anxiety disorder was denied because the RO determined the situational anxiety treated in service resolved prior to service discharge.  The Veteran was informed of the decision and of his appellate rights, but did not appeal the decision or submit relevant evidence within one year from the date that the RO mailed notice of the determination to the Veteran.  More recently, in a rating decision in January 2002, the RO reopened and denied the Veteran's claim for service connection for PTSD because there was insufficient evidence of a stressor.  The Veteran was informed of the decision and of his appellate rights, but did not appeal the decision or submit relevant evidence within one year from the date that the RO mailed notice of the determination to the Veteran.  Thus, the August 1991 and January 2002 decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The evidence considered at the time of the August 1991 and January 2002 rating decisions that denied service connection for PTSD and anxiety disorder consisted    of service records and post-service VA treatment records.  The service treatment records show that in April 1974 the Veteran was given a physical profile for situational anxiety.  Service personnel records show that the Veteran went absent without leave (AWOL) from April 25, 1974 to May 7, 1974.  Following a May 1974 psychiatric evaluation, the Veteran was determined to be unsuitable for further retention.  The Veteran's separation examination noted that the Veteran's nervous problems and depression were due to family problems.  The examiner noted that the Veteran had been treated with Librium in the past, but at the time of the examination he was not taking any medication and he was psychiatrically evaluated as normal.  VA treatment records contained a diagnosis of PTSD, as well as the Veteran's reported in-service stressor regarding the murder of acquaintances while stationed   in Thailand allegedly perpetrated by Thai insurgents.  

The evidence received since the prior final denial includes statements and testimony  from the Veteran wherein he reported various in-service stressors, to include combat exposure and the murder of acquaintances while stationed in Thailand allegedly perpetrated by Thai insurgents.  VA treatment records also document various psychiatric diagnoses, to include PTSD etiologically linked to the reported in-service stressors and adjustment disorder with depression and anxiety.  The records document a history of treatment for polysubstance abuse starting in 1972.  Also of record is a VA mental health disorders examination report dated October 2010.

Such evidence is new as it was not previously of record.  Moreover, as such evidence must be presumed credible for the purposes of new and material evidence analysis, the Board finds that some of the new evidence is material.  Accordingly, as new      and material evidence has been submitted, the claim for service connection for a psychiatric disorder, to include PTSD and situational anxiety disorder, is reopened.

      2.  Diabetes mellitus, type 2, with peripheral neuropathy

In a rating decision in April 2008, the RO denied the Veteran's claims for service connection for diabetes mellitus with peripheral neuropathy because there was no competent evidence of exposure to herbicides in service, the Veteran does not otherwise contend that his diabetes mellitus is related to service, and there was      no medical evidence suggesting his diabetes mellitus was related to service.  The Veteran was informed of the decision and of his appellate rights, but did not file a timely notice of disagreement with that decision, and as such the decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond, 659 F.3d 1362; see also Buie, 24 Vet. App. at 251-52.  

The evidence considered at the time of the April 2008 rating decision that denied   the Veteran's claim for service connection for diabetes mellitus with peripheral neuropathy included: service treatment records, which failed to show a diagnosis, treatment or findings consistent with diabetes; service personnel records, which documented the Veteran's service at Korat Royal Thailand Air Force Base (RTAFB) and his military occupational specialty was listed as apprentice corrosion control and apprentice painter aircraft; a negative Service Department response to request for verification of exposure herbicides dated in March 2008; and post-service VA treatment records that document a diagnosis of and treatment for diabetes mellitus and peripheral neuropathy with a history of onset in 1999. 

The evidence received since the prior final denial of the claim includes additional statements and testimony from the Veteran wherein he described that while stationed in Korat RTAFB his duties working on planes and on the flight line  placed him in close proximity to the perimeter where Agent Orange had been sprayed.  

Such evidence is new as it was not previously of record.  Moreover, as such evidence must be presumed credible for the purposes of new and material evidence analysis, the Board finds such evidence is material.  Accordingly, as new and material evidence has been submitted, the claim for service connection for mellitus, type 2, with peripheral neuropathy is reopened.

      3.  Esophagitis, ear drainage, and an eye disorder

In a rating decision in August 1991, the RO denied the Veteran's claims for service connection for esophagitis (claimed as throat disorder) and an eye disorder because the conditions were not shown in service.  This decision also denied the claim for service connection for ear drainage because the otitis externa treated in service was acute and transitory and resolved without evidence of further treatment in service, and with no residuals found on separation from service.  The Veteran was informed of the decision and of his appellate rights, but did not file a timely notice of disagreement with that decision, and as such the decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond, 659 F.3d 1362; see also Buie, 24 Vet. App. at 251-52.   

The evidence considered at the time of the August 1991 rating decision that denied the Veteran's claim for service connection for esophagitis included: service treatment records, which failed to show a diagnosis, treatment or findings consistent with a gastroesophageal disorder; post-service VA treatment records which contained complaints of nausea and gastrointestinal reflux, along with a diagnosis of reflux esophagus; a January 1983 upper GI study scheduled for gastroesophageal reflux, noting a moderate sized hiatus hernia with reflux but no stricture.  

The evidence considered at the time of the August 1991 rating decision that denied service connection for ear drainage and an eye disorder consists of the Veteran's service treatment records which documented treatment for otitis externa in May 1972.  In July 1973 his left ear was irrigated and the Veteran was provided with drops.  Upon separation from service, the Veteran's ears were clinically evaluated as normal.  The service treatment records contained no diagnosis, treatment or findings consistent with an eye disability, and his vision was evaluated as 20/20 upon separation from service in June 1974.

The evidence received since the prior final denial of the claim for esophagitis, includes VA treatment records that document treatment for GERD.  The records also document complaints of difficulty swallowing associated to emergency tracheotomy and consequent peptic esophagitis.  In 2008, the Veteran was treated for recurrent dysphagia and odynophagia of unclear etiology.  Finally, in statements and at his hearing, the Veteran asserted that his duties in service exposed him to chemicals and fumes, to include zinc chromate, which caused him to develop a condition that affected his esophagus, to include the currently diagnosed GERD.  

Newly received evidence also includes VA treatment records which document complaints of blurry vision after 2002, to include a July 2008 clinical treatment note that revealed a history of treatment for eye irritation, which resolved upon cessation of a medication.  At the July 2011 Board hearing, the Veteran asserted that his that his duties as an aircraft corrosion control specialist in service exposed him to chemicals and fumes, to include zinc chromate, that caused him to develop a condition that affected his eyes and was manifested by tearing, sensitivity to light, and constant drainage.  

Pertaining to the claim for service connection for otitis media, the evidence added to the claims file includes VA treatment records and a VA examination report dated in October 2010 which found no evidence of otitis media.  The examiner noted that the otitis externa that was treated during service resolved with treatment with no residuals.  At the July 2011 Board hearing, the Veteran testified that he experienced soreness in his ears.  

In support of his claims for service connection for an eye disability and esophagitis, in July 2011 the Veteran submitted an Occupational Safety and Health Administration article regarding occupational exposure to zinc chromate, which may be found in paints, and to which chronic exposure may cause lesions in the eyes, gastric distress and cancer of the esophagus.  

Such evidence is new as it was not previously of record.  Moreover, as such evidence must be presumed credible for the purposes of new and material evidence analysis, the Board finds that some of the evidence is material.  Accordingly, as new and material evidence has been submitted, the claims for service connection for esophagitis, ear drainage, and an eye disorder are reopened.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.     38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
      
      1.  Diabetes mellitus, type 2, with peripheral neuropathy

The Veteran contends that he is entitled to service connection for diabetes with peripheral neuropathy as a result of Agent Orange exposure during service.  He asserts that during his tour in Thailand he was stationed in Korat, and worked near the perimeter on airplanes at the end of the runway near the perimeter.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  A veteran      is entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases, including type 2 diabetes mellitus and early onset peripheral neuropathy, if he served in the Republic of Vietnam during a prescribed period.    38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.    38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).  Additionally, service between April 1, 1968, and August 31, 1971 in a unit that,     as determined by the Department of Defense, operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period.  38 C.F.R. § 3.307(a)(6)(iv).  

If a veteran served in the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), to include bases at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, anytime between February 28, 1961 and May 7, 1975, as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed him near the air base perimeter as shown by the evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure may be conceded.  VA's Adjudication Procedure Manual,   M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).

As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran has a current disability.  VA treatment records after 2003 reflect a diagnosis of diabetes mellitus and peripheral neuropathy, and show the Veteran's treatment for the disease since that time.  With a current disability conceded, the issue before the Board becomes whether the Veteran's diabetes is a result of his military service, to include his alleged exposure to herbicides.

Upon consideration of the record, the Board finds that the preponderance of the competent and probative evidence is against a finding that the Veteran was exposed to Agent Orange during his military service. 

The Veteran's service personnel records do not show that he served in Vietnam or near the demilitarized zone in Korea.  On this point, while some post-service VA records in connection with treatment for a mental health disorder occasionally showed that the Veteran variously reported and denied combat service in the Republic of Vietnam, the service records do not substantiate his allegations, and   on examinations and at his hearing the Veteran denied any Vietnam service.  Moreover, the Veteran has claimed that Thailand is the location where his alleged herbicide exposure occurred.  There is no probative evidence that demonstrates service in Vietnam.  Accordingly, he may not be presumed to have been exposed to Agent Orange pursuant to 38 C.F.R. § 3.307(a)(6).

Regarding the Veteran's contentions that he was exposed to Agent Orange while serving in Thailand, the Board finds that the most probative evidence is against the claim.

Information from the Department of Defense (DoD) indicates that only limited testing of tactical herbicides was conducted in Thailand from April to September 1964.  The location identified was the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand.  This location was not near any U.S. military installation or Royal Thai Air Force Base.  Tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  The Department of the Air Force indicated that other than the 1964 tests on the Pranburi Military Reservation, there are no records of tactical herbicide storage or use in Thailand.  There are no records of tactical herbicide spraying by RANCH HAND or Army Chemical Corps aircraft in Thailand after 1964, and RANCH HAND aircraft that sprayed herbicides in Vietnam were stationed in Vietnam, not in Thailand.  However, there are records indicating that modified RANCH HAND aircraft flew 17 insecticide missions in Thailand from 30 August through 16 September 1963 and from 14 -17 October 1966.  The 1966 missions involved the spraying of malathion insecticide for the "control of malaria carrying mosquitoes."  It was also noted that the Thailand CHECO Report does not report the use of tactical herbicides on allied bases in Thailand, but does indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  There are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era, but all such use required approval of both the Armed Forces Pest Control Board and the Base Civil Engineer.  In Vietnam, tactical herbicides were aerially applied by UC-123 aircraft in Operation RANCH HAND or by helicopters under the control of the U.S. Army Chemical Corps.  Base Civil Engineers were not permitted to purchase or apply tactical herbicides.

The Veteran's personnel records show that he served in Thailand for approximately four months in 1974.  He was stationed at Korat RTAFB in Thailand.  According to his DD Form 214 and personnel file, the Veteran's military occupational specialty was that of aircraft corrosion control specialist.  This would suggest that he did not work on the perimeter of a RTAFB and there is no evidence he was a security policeman, security patrol dog handler, member of the security police squadron, or was assigned duties at the base perimeter.  His duties would have involved working on planes, not patrolling the perimeter.  Further, his performance evaluation during this period did not indicate his duties involved working on the perimeter of the RTAFB. Significantly, the National Personnel Records Center reported in March 2008 that there was no evidence of the Veteran's exposure to herbicides.

In the evaluation of the evidence, VA adjudicators may properly consider internal inconsistencies, facial implausibility, self-interest, and consistency with other evidence submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  It has also been observed that the Board has the "authority    to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1447, 1481 (Fed. Cir. 1997).  Here the Veteran's assertions are not supported by the information in his service personnel records.  As such, his account is uncorroborated.  Moreover, the Veteran has a history of significant substance abuse, including heroin and 14 years of IV cocaine use, which suggests a willingness to disregard laws, and raising a question as to the credibility of the information being provided for the purposes of monetary gain.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

While the Veteran contends that he was exposed to Agent Orange during his     service in Thailand, the record does not reflect that the Veteran has any specialized knowledge in identifying chemical compounds or determining whether commercial sprays used were, in fact, herbicides as defined in 38 C.F.R. § 3.307(a)(6).  Moreover, the DoD has indicated that no tactical herbicides were used in Thailand after 1964.  The Veteran did not serve in Thailand until 1974.  The Veteran's service personnel file does not support a finding that the Veteran worked on the perimeter of a RTAFB and the National Personnel Records Center found no record of the Veteran's claimed Agent Orange exposure while stationed in Thailand.  The Board finds the official records are significantly more probative and persuasive than the Veteran's contentions on this point.  Accordingly, the Board finds the most probative evidence is against a finding that the Veteran was    exposed to Agent Orange during service.  Thus, the presumptions of 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014) are inapplicable.

Notwithstanding the above, when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, however, the evidence does not reflect, and the Veteran does not contend, that his diabetes mellitus or peripheral neuropathy arose during service or within one year following discharge from service.  With respect to post service medical records, VA treatment records first document a diagnosis of diabetes mellitus      and peripheral neuropathy after 2003, with a history of onset of diabetes in 1999.  Accordingly, the evidence of record does not support a finding of presumptive service connection under 38 C.F.R. § 3.309(a).  There is no competent evidence suggesting that diabetes or peripheral neuropathy are related to service nor does the Veteran contend such for reasons other than the alleged herbicide exposure.

For all the foregoing reasons, the Board concludes that the preponderance of the evidence is against the claims for service for diabetes mellitus, type 2, with peripheral neuropathy, is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



      2.  Ear drainage, claimed as otitis media or otitis externa

The Veteran claims entitlement to service connection for an ear disability manifested by soreness and drainage, claimed as otitis media.  

The Veteran's service treatment records reflect that he was seen in May 1972 for otitis externa.  In July 1973 his left ear was irrigated and the Veteran was provided with drops.  Upon separation from service, the Veteran's ears were clinically evaluated as normal.  After service, VA treatment records throughout the period on appeal are negative for treatment or a diagnosis of an ear disability, to include otitis externa or otitis media. 

In October 2010 the Veteran underwent a VA ear disease examination.  The examiner found no evidence of otitis media.  The examiner noted that the otitis externa that was treated during service resolved with treatment and there were no residuals.  This opinion is was provided following examination of the Veteran     and review of the claims file, and included adequate rationale.  Accordingly, it is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Significantly, there is no medical evidence of record showing a diagnosis of an ear disability, to include otitis media, during the appeal period, and there is no competent medical opinion that contradicts the VA examiner's findings.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).  

To the extent that the Veteran may complain of symptoms he attributes to otitis media, symptoms alone, without a diagnosed or identifiable underlying malady      or condition, do not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board recognizes the Veteran's contention that service connection should be granted for an ear disability.  As a layperson, however, he is not competent to provide an opinion requiring medical knowledge, such as a diagnosis of otitis externa or media.  Jandreau, supra.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In summary, the most probative evidence of record indicates that the Veteran has not been diagnosed with an ear disability, to include otitis media and otitis externa, during the course of the claim.  Accordingly, the preponderance of the evidence is against the claim for service connection and the claim is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder and situational anxiety disorder, is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim for service connection for diabetes mellitus, type 2 with peripheral neuropathy is reopened, and to this extent only the appeal is granted. 

New and material evidence having been received, the claim for service connection for ear drainage, claimed as otitis media, is reopened, and to this extent only the appeal is granted.  

New and material evidence having been received, the claim for service connection for an eye condition is reopened, and to this extent only the appeal is granted.  

New and material evidence having been received, the claim for service connection for esophagitis, also claimed as gastroesophageal reflux disease, is reopened, and to this extent only the appeal is granted.  

Service connection for diabetes mellitus, type 2, with peripheral neuropathy, is denied.

Service connection an ear disability manifested by drainage, to include otitis media or otitis externa, is denied.


REMAND

The Veteran claims entitlement to service connection for a psychiatric disorder, an eye disability and a gastroesophageal disorder.

Initially, with regard to the Veteran's claim for service connection for a psychiatric disorder, the Board notes that the service treatment records show that in April 1974 the Veteran was given a physical profile for situational anxiety.  Service personnel records show that he went AWOL from April 25, 1974 to May 7, 1974.  Following a May 1974 psychiatric evaluation, the Veteran was determined to be unsuitable for further retention.  The Veteran's separation examination noted that the Veteran's nervous problems and depression were due to family problems.  The examiner noted that the Veteran had been treated with Librium in the past, but at the time     of the examination he was not taking any medication and he was psychiatrically evaluated as normal.  After service, VA treatment records show that the Veteran was admitted for treatment for substance abuse.  The records document a history of treatment for polysubstance abuse starting in 1972.  VA treatment records after 2001 document various psychiatric diagnoses, to include PTSD, bipolar disorder, depression, and adjustment disorder with depression and anxiety.  

Following an examination of the Veteran on VA mental health disorders examination in October 2010, the examiner diagnosed adjustment disorder with depression and anxiety, along with polysubstance abuse, possibly in remission.  The examiner noted that the Veteran had consistently reported witnessing atrocities in Thailand, although these reports had not been verified.  The examiner stated that it was difficult to determine the degree to which the Veteran's polysubstance abuse and his lack of active participation for treatment for it contributed to his anxiety.  The examiner further indicated that it was hard to asses precisely how much of the Veteran's life was impacted by drugs and how much by his mental health symptoms.  As such, it remains unclear from the report whether in-service treatment for anxiety and depression is etiologically related to any currently diagnosed psychiatric disorder.  The Board finds the opinion confusing and speculative; therefore, an additional examination with opinion is needed.
 
Next, with regard to the claims for service connection for an eye condition and esophagitis, also claimed as GERD, the evidence shows that he has been diagnosed with GERD.  At the Board hearing in July 2011, the Veteran asserted that he currently suffers from an eye disability, manifest by tearing, sensitivity to light, and constant drainage.  The Veteran asserts that his in-service duties working on aircraft in the flight line exposed him to chemicals and fumes, to include zinc chromate, which caused him to develop a condition that affected his eyes and esophagus.  In support of his claims for service connection for an eye disability and esophagitis,   to include GERD, the Veteran submitted an Occupational Safety and Health Administration article regarding occupational exposure to zinc chromate.  The article indicates that zinc chromate may be found in paints and notes that chronic exposure to zinc chromate may cause lesions in the eyes, gastric distress and cancer of the esophagus.  

As the Veteran has not yet been afforded VA examinations that addresses the relationship, if any, between service and the claimed eye condition and gastro-esophageal disorder, VA examinations with nexus opinions are necessary.  

On remand, relevant ongoing VA medical records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records not already in the claims file.  

2.  After the above development is completed, schedule the Veteran for a VA psychiatric examination with a different examiner than the one who conducted the October 2010 VA examination, if possible, to determine the current nature of his psychiatric disorders and to obtain an opinion as to whether such are possibly related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be done, including psychological testing, and all findings must be reported in detail. 

Following review of the claims file and examination of the Veteran the examiner should respond to the following:

a) Please identify all psychiatric disorders found.

b) With respect to each diagnosed acquired psychiatric disability, other than personality disorders, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disability arose during service or is etiologically related to any incident of service, to include the situational anxiety disorder in service.  The examiner should provide the rationale for the opinions provided.

3.  Schedule the Veteran for a VA eye examination to determine the current nature of any eye disorder present, and to obtain an opinion as to whether such is related to service.  All necessary tests should be conducted and the results reported.  The claims file must be reviewed in conjunction with the examination.  Following review      of the claims file and examination of the Veteran, the examiner should respond to the following:

a) Please provide a diagnosis for any eye disability found.  If a diagnosis is a refractive error, the examiner should so state.

b) Provide an opinion as to whether it is as likely as not (50 percent probability or greater) that any eye disorder (other than refractive error) began in service or is otherwise related to service, to include exposure to chemicals in the performance of his duties as an aircraft corrosion control specialist in service.  The examiner should explain the reasoning for the conclusion provided.

4.  Schedule the Veteran for a VA esophagus examination to determine the current nature of any gastroesophageal disorder present, and to obtain an opinion as to whether such is related to service.  All necessary tests should be conducted and the results reported.  The claims file     must be reviewed in conjunction with the examination.  Following review of the claims file and examination       of the Veteran, the examiner should respond to the following:

a) Please provide a diagnosis for any gastroesophageal disorder found. 

b) Provide an opinion as to whether it is as likely as       not (50 percent probability or greater) that any gastroesophageal disorder, including GERD, began in service or is otherwise related to service, to include exposure to chemicals in performance of his duties as     an aircraft corrosion control specialist in service.  The examiner should explain the reasoning for the conclusion provided.

5.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


